IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20416



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                 v.


                         WENDELL PRICE, SR,
                 also known as Jerry Wayne Powers,

                                                 Defendant-Appellant.


                            ----------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CR-310
                            ----------
                         January 3, 2000

Before JONES, BARKSDALE AND DENNIS, Circuit Judges.

PER CURIAM:*

     Wendell Price appeals the district court’s finding that he did

not substantially comply with the conditions of his plea agreement

by tendering $13,000 in past due child support instead of the

agreed upon amount of $15,000.   We affirm for essentially the same

reasons stated by the district court in its [final order/memorandum

order].




     *

Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.